DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-14 & 18-23 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a switch operatively coupled to the sensor, the switch to operate the actuator in a first mode and a second mode, wherein, in the first mode, the switch is to enable operation of the hydraulic motor and disable operation of the electric motor, and wherein in the second mode, the switch is to disable operation of the hydraulic motor and enable operation of the electric motor in response to the detected incorrect operation of the hydraulic system” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “a second electric motor to move a portion of the switch, the second electric motor operatively coupled to the electrical system” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claim 4, 

Regarding claim 6, 
The prior art does not disclose or suggest the claimed “a screw operatively coupled between the electric motor and the actuator” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “switching, via a switch, operation of the control surface between a first mode and a second mode, wherein, in the first mode, the switch is to enable operation of the hydraulic motor and disable operation of an electric motor communicatively coupled to an electrical system of the aircraft, and wherein, in the second mode, the switch is to disable operation of the hydraulic motor and enable operation of the electric motor in response to detecting the incorrect operation of the hydraulic system” in combination with the remaining claim elements as set forth in claim 9.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “the sensor is communicatively coupled to the electrical system and disposed within the hydraulic system” in combination with the remaining claim elements as set forth in claim 11.  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “switch operation of the control surface to operate in a first mode and a second mode, wherein, in the first mode, the switch is 
Regarding claim 20, 
The prior art does not disclose or suggest the claimed “wherein the sensor is communicatively coupled to the electrical system and disposed within the hydraulic system” in combination with the remaining claim elements as set forth in claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Response to Arguments
Regarding the Double Patenting rejections, the Instant Application recites “in the second mode, the switch is to disable operation of the hydraulic motor”.  This is not recited in the claims or references Huynh (US Patent No. 10,926,867 B2) and Huynh (US Patent No. 11,027,824 B2).  The second reference was not a patent yet and was cited as Application No. 16/122,519.  Therefore the Double Patenting rejections are withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647